United States Court of Appeals
               for the district of columbia circuit



No. 98-3077                                  September Term, 1997
                                                           98ms00055
                              PUBLIC ORDER                 98ms00177
                                                           98ms00228

In re: Sealed Case 

_____________________________________
Consolidated with 98-3078, 98-3079, 98-3081

     Before:  Wald, Silberman, and Henderson, Circuit Judges

                            O R D E R

     The Court has reviewed the memoranda of the parties stating which portions of the
Opinion of the Court of Appeals, which portions of the briefs filed with the Court of
Appeals, and which portions of the orders and opinion of the District Court may be
unsealed.  The Court has prepared a master copy of each brief reflecting both parties'
proposed redactions and certain redactions made on the Court's own motion.  It is, on the
Court's own motion,

     ORDERED that each party make redactions, according to the master copy prepared
by the Court, from each brief respectively filed by that party originally in this Court, that all
such redactions shall be made by outright deletion of the redacted material from the
document, rather than by obscuring the redacted material with ink or similar substance, that
all such redactions be indicated by bold brackets, and that five copies of the parties' final
redacted briefs shall be hand-filed no later than 10:00 a.m., Friday, August 7, 1998.  It is

     FURTHER ORDERED that the final redacted briefs, the Opinion of the Court of
Appeals, and the District Court's orders referred to therein will be unsealed at 3:00 p.m. on
Friday, August 7, 1998.  It is                  United States Court of Appeals
               for the district of columbia circuit



No. 98-3077                                  September Term, 1997
                                                           98ms00055
                              PUBLIC ORDER                 98ms00177
                                                           98ms00228




     FURTHER ORDERED that the motion of Dow Jones & Company, Inc., et al., is
dismissed as moot because no transcript of the oral argument exists and because the parties'
briefs and the Opinion of the Court will be unsealed on Friday, August 7, 1998.

                                             Per Curiam
                                             For the Court:
                                             Mark J. Langer, Clerk 


Filed on: August 6, 1998